SMITH BARNEY VARIOUS FUNDS SUPPLEMENT DATED JANUARY 21, 2005 TO THE PROSPECTUSES OF THE FUNDS INDICATED BELOW The section of each of the Prospectuses for the Funds listed below entitled Management-Recent Developments is deleted and replaced with the following: In connection with an investigation previously disclosed by Citigroup, the Staff of the Securities and Exchange Commission (SEC) has notified Citigroup Asset Management (CAM), the Citigroup business unit that includes the funds' investment manager and other investment advisory companies; Citicorp Trust Bank (CTB), an affiliate of CAM; Thomas W.
